Citation Nr: 1507534	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-23 043	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case is now under the jurisdiction of the Houston, Texas RO.  

In February 2014, the Board issued a decision and denied entitlement to service connection for macular degenerative disease, service connection for tuberculosis, and service connection for asthma.  The decision granted entitlement to service connection for allergic rhinitis and chest fungus growth.  The Veteran appealed the February 2014 Board decision to the extent that it denied entitlement to service connection for asthma to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a Joint Motion for Partial Remand to vacate and remand the February 2014 decision with respect to the denial of entitlement to service connection for asthma.  The remainder of the Board decision has been left undisturbed.  The issue of entitlement to service connection for asthma has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Veteran submitted evidence to the Board and requested that the evidence be remanded for initial consideration by the AOJ.  As such, the issue on appeal must be remanded in order for the AOJ to consider the newly presented evidence.   

In addition, the Board finds that a VA medical opinion is required to adjudicate the issue of entitlement to service connection for asthma.  In the Joint Motion for Partial Remand, the parties determined that the Board erred when it relied on a March 2008 VA examination report.  The parties stated that VA's duty to assist includes providing a medical examination or opinion when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  The parties noted that the Secretary must provide an adequate examination or notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In the February 2014 decision, the Board questioned the rationale of the March 2008 VA examiner as the examiner provided a negative nexus opinion by noting that it was "at least as likely as not" that the Veteran's asthma existed prior to active service.  However, the Veteran's enlistment report of medical examination shows that his systems were clinically evaluated as normal.  He is presumed sound.  38 U.S.C.A. § 1111.  While the Board questioned the rationale of the March 2008 VA examiner's opinion, the Board denied the issue of entitlement to service connection for asthma on the basis that the evidence did not show a relationship between active service and the subsequent post-service diagnosis of asthma.  The Board agrees with the Joint Motion for Partial Remand that the March 2008 VA examiner's opinion was inadequate.  The rationale for the opinion was flawed because the examiner noted that the asthma existed prior to service when the Veteran was found sound on entrance and there is an absence of clear and unmistakable evidence to rebut the presumption of soundness.  See Barr, supra.  Accordingly, a new VA medical opinion is required to determine the relationship, if any, between the Veteran's asthma and his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to the March 2008 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the March 2008 VA examination report.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that asthma was caused by active service or is otherwise related to active service.

In providing the opinion, the examiner is directed to discuss the Veteran's report of exposure to jet fuel/fumes during his active service.  Further, the examiner should note that the Veteran is presumed sound with respect to his active service and the rationale for the opinion should not address any pre-service existence of asthma.  

Rationale for all opinions must be provided.

2.  After the above development is completed and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




